Citation Nr: 0534687	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  05-31 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. McCain, Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied entitlement to a total 
disability rating based on individual unemployability.  

In November 2005, a motion to advance this case on the 
Board's docket was granted due to the veteran's advanced age.  
See 38 U.S.C.A. § 7107 (West 2002 & Supp. 2005); 38 C.F.R. § 
20.900(c)(1) (2005). 


FINDINGS OF FACT

1.  The veteran is service-connected for the following 
disabilities: bilateral pes planus (evaluated as 50 percent 
disabling); bilateral hearing loss (evaluated as 40 percent 
disabling); residuals of ununited fracture of mid talus, 
right foot associated with bilateral pes planus (evaluated as 
10 percent disabling); external otitis (evaluated as 
noncompensable); and mycotic infection of the feet (evaluated 
as noncompensable). 

2.  The veteran's service-connected disabilities have not 
been shown by competent evidence to preclude substantially 
gainful employment consistent with his education and 
occupational experience.  


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.340, 3.341, 4.15, 4.16, 4.18, 4.19, 4.71a, 4.85, 4.86, 
4.87, 4.118, Diagnostic Codes 5276, 5284, 6100, 6210, 7813 
(2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matter -- VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Duty to Notify

As noted above, the claim of entitlement to a total 
disability rating based on individual unemployability 
was denied by rating decision in July 2005.  VA 
satisfied its duty to notify as to the claim of 
entitlement to a total disability rating based on 
individual unemployability by means of a May 2005 letter 
from the AOJ to the appellant that was issued prior to 
the initial AOJ decision in July 2005.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  The appellant was also 
asked to submit evidence and/or information in his 
possession to the AOJ.  Additionally, in May 2005, the 
appellant informed VA that he had no further evidence to 
submit in support of his claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Since this has been accomplished, the Board finds that all 
due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  

Duty to assist

With regard to the duty to assist, the appellant's claims 
file contains reports of VA treatment and examinations.  The 
Board has perused the medical records and the veteran's 
statements for references to additional treatment reports not 
of record, but has found nothing to suggest that there is any 
available outstanding evidence with respect to the 
appellant's claim.  The veteran has been afforded ample 
opportunity to present evidence and argument in support of 
this appeal and has not identified any additional pertinent 
evidence to be associated with the record.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Hence, VA's duty to assist the veteran in the 
development of his claim has been satisfied.  


Total disability rating based on individual unemployability 
(TDIU).  

According to the law, entitlement to a TDIU requires evidence 
of service-connected disability so severe that it is 
impossible for the veteran in particular, or an average 
person in general, to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  In reaching such a determination, the central inquiry 
is "whether the veteran's service-connected disabilities 
alone are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  To meet the 
requirement of "one 60 percent disability" or "one 40 percent 
disability," the following will be considered as one 
disability: (1) disability of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from one common etiology; (3) 
disabilities affecting a single body system; (4) multiple 
injuries incurred in action; and (5) multiple disabilities 
incurred as a prisoner of war.  Id.  In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  Id. Marginal employment is not considered 
substantially gainful employment.  Id.  A total disability 
rating may also be assigned pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b) for veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).  

Factual background

The March 2005 VA Form 21-8940, application for increased 
compensation based on unemployability, together with other 
statements from the veteran show that he reported that he has 
not been hospitalized, and that he has maintained outpatient 
visits only.  He indicated that he had become too disabled to 
work in 1988, when he last worked full time.  He reported he 
had been a self-employed clothing store owner from 1950 until 
1988.  He noted that he sold clothes, ordered clothes, and 
did the book work.  He worked 60 hours a week.  He stated 
that he could no longer be on his feet for long periods of 
time.  He also reported he had had extreme difficulty hearing 
customers because of the hearing loss.  He remained 
unemployed.  He reported he had not tried to obtain 
employment since he became too disabled to work.  He reported 
he had a high school education.  He denied having had 
training in any other field of work.  In essence, the veteran 
contends that the likelihood of finding gainful sedentary 
employment is little or none because he is unable to hear, 
cannot walk, and has no training in another type of work.  

In pertinent part, an April 2003 VA clinic record reflects 
that the veteran had osteoarthritis but not involving the 
upper extremities.  He had a diagnosis of COPD, but 
spirometry was judged to be normal.  

When examined in September 2003, the VA physician noted 1+ 
edema under Jobst stockings and lungs clear.  He weighed 288 
pounds.  His pain level was zero.  His problem list included 
unspecified sleep apnea, unspecified osteoarthritis, knee 
joint pain, hypertension, and COPD.  The assessment was 
pulmonary hypertension stable, hypertension with adequate 
interim blood pressure readings, and other problems stable.  

When examined in January 2004 for a spot on the left side of 
his nose, the veteran's oxygen saturation was 92 percent in 
room air after resting.  He weighed 277 pounds.  Thereafter, 
his active problem list showed Cor Pulmonale, chronic (right 
heart failure).  In February 2004, the veteran underwent 
excision of basal cell carcinoma, nodular, from the left 
nasal bridge.  

Clinic treatment records for the period from October 2004 
through April 2005 show that the veteran experienced no pain.  
He did manifest 1-2+ edema in the lower extremities.  He had 
no cough.  The hypertension was stable.  Obstructive sleep 
apnea was less and history pulmonary hypertension was also 
stable.  The veteran was evaluated for a skin tag on the toe 
diagnosed as a dermatofibroma.  He complained of daytime 
fatigue.  A physician noted that it was unclear whether the 
daytime fatigue was related to obstructive sleep apnea (OSA) 
or his general condition.  The veteran used CPAP and reported 
sleeping well.  When examined in January 2005, the 
audiological summary showed that the right and left ear 
manifested moderate to severe sensorineural hearing loss 
bilaterally with mild impaired speech recognition 
bilaterally.  An April 2005 letter written by a VA physician 
shows that the veteran's chest x-ray showed some scar tissue 
and fibrosis, but nothing concerning.  

By VA letter in May 2005, the RO requested that the veteran 
submit additional evidence to support his claim for VA 
benefits on the basis that service-connected disabilities 
prevent him from obtaining and maintaining a gainful 
occupation.  The veteran responded later that month that he 
had no further evidence to submit in support of his claim.  

A June 9, 2005 VA clinic note reflects that the veteran fell 
off his motorized cart several weeks earlier.  He complained 
of pain in his wrists.  

When examined in June 2005, the veteran was unemployed.  He 
had retired in 1988 from full time work in a clothing store 
and in a bowling alley.  He had not worked since then and was 
not interested in returning to work.  The report of VA 
general medical examination shows the veteran was short of 
breath.  He remained seated in a scooter.  He primarily used 
a scooter for mobility.  He got around his home using a 
rolling walker.  He weighed 275 pounds.  He was examined in 
the scooter since he had had several falls getting out of it.  
The veteran reported injuring his wrist one day prior to the 
examination.  He complained of pain in the wrist when he put 
weight on it to get out of the scooter.  

The report of general medical examination also shows the 
veteran had a very significant history of severe obstructive 
sleep apnea and secondary pulmonary hypertension and right-
sided heart failure.  He used CPAP and oxygen at night.  His 
breath sounds were equal but distant with some rhonchi.  The 
veteran reported that he was short of breath with any 
movement.  He used several inhalers because of asthma and 
asthmatic bronchitis.  A 1996 echocardiogram revealed severe 
pulmonary hypertension.  Examination of the lower extremities 
revealed the veteran wore Jobst stockings, bilaterally.  The 
right sock was removed to reveal some residual peripheral 
edema and chronic venostasis changes.  The veteran medicated 
with Lasix.  His hypertension was well controlled on 
medication.  The right foot was clearly flat and there was 
tenderness to palpation along the arch of the foot and the 
tarsal and metatarsal bones.  The veteran's gait was not 
evaluated.  The right foot was manifested by marked deformity 
of the right talus, characterized as probably secondary to an 
old ununited fracture with possible avascular necrosis of the 
anterior fragment and severe post-traumatic arthrosis at the 
joints and of the right ankle mortise and joint between the 
talus and the right calcaneus.  There was no change in the 
pes planus when compared with May 2004.  The assessment 
revealed pes planus, bilateral, residuals of fracture of the 
right mid talus, obstructive sleep apnea with secondary 
severe pulmonary hypertension and right-sided heart failure, 
asthmatic bronchitis, hypertension, and morbid obesity.  

The VA examiner also noted that the veteran was not 
interested in returning to work.  He opined that the 
veteran's foot problems would not prevent him from working in 
his prior job in a clothing store and a bowling alley.  He 
would easily be able to make use of his power scooter in any 
of those jobs or in any other sedentary employment.  It was 
the examiner's opinion that the veteran would not be able to 
do manual work.  The examiner noted that the veteran's right-
sided heart failure was probably his most limiting medical 
issue.  The examiner opined that the veteran's shortness of 
breath even at rest would make it difficult for him to work 
on a full-time basis, even in sedentary employment.  

A June 2005 VA clinic note shows that the veteran complained 
of left wrist pain after falling out of a motorized 
wheelchair landing onto both wrists.  The left wrist remained 
painful when he used it to get out of the motorized chair.  
The pain was 7 on a 10 pain scale.  The left wrist manifested 
full range of motion, degenerative joint disease changes, and 
no point tenderness.  X-rays showed no fractures, but 
bilateral degenerative joint disease in the wrists.  The 
assessment was left wrist sprain superimposed on significant 
arthritis - continue piroxicam.  Vicodin was prescribed for 
bedtime as needed and a brace.  

The report of the VA ear disease examination conducted in 
June 2005 shows that the veteran wore bilateral hearing aids.  
In relevant part, the impression included mild otitis externa 
which was noninfectious in nature secondary to his hearing 
aid use which was necessitated by his service-connected 
hearing loss.  

The report of the VA audiology examination conducted in June 
2005 shows that the average puretone hearing threshold was 74 
decibels in the right ear and 75 decibels in the left ear.  
Speech discrimination in the right ear was 84 percent and 86 
percent in the left ear.  In brief, the examiner noted that 
there was no external auditory meatus collapse/ impaction.  
Initial speech testing was presented at maximum comfort 
level.  Additional speech testing at -6dB did not 
significantly improve the speech scores.  The summary shows 
that the veteran was service-connected for impaired hearing.  

Analysis

As noted previously, a veteran is entitled to a total 
disability evaluation based on individual unemployability if 
he is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In the present case, the veteran is service-connected for the 
following disabilities: bilateral pes planus (evaluated as 50 
percent disabling); bilateral hearing loss (evaluated as 40 
percent disabling); residuals of ununited fracture of mid 
talus, right foot associated with bilateral pes planus 
(evaluated as 10 percent disabling); external otitis 
(evaluated as noncompensable); and mycotic infection of the 
feet (evaluated as noncompensable).  

As detailed above, the veteran is service-connected for 
multiple disabilities.  While his combined rating is 80 
percent, he also has two disabilities rated at 40 percent or 
higher.  The veteran meets the threshold criteria for 
entitlement to TDIU under 38 C.F.R. § 4.16.  Thus, the sole 
question is whether he is unable to secure or follow a 
substantially gainful occupation as a result of the service-
connected disabilities. 

Here, the evidence does not show that the veteran's service-
connected disabilities are of such severity as to preclude 
substantial gainful employment consistent with his education 
and occupational experience.  The report of the June 2005 VA 
general medical examination showed that VA examiner noted 
that the veteran's service-connected foot problems were not 
of such severity as to preclude him from working in a 
clothing store or bowling alley, as he did prior to 
retirement, because he had the use of a motorized chair.  As 
that opinion was rendered following a complete examination of 
the veteran and a review of the claims file, it is found to 
be probative.  

Regarding the veteran's service-connected foot disabilities, 
bilateral hearing loss, and otitis externa, the Board 
acknowledges that such have imposed many physical limitations 
upon the veteran.  Indeed, he wears hearing aids and uses a 
motorized scooter and rolling walker to move around.  
Moreover, his most recent VA examinations in June 2005 also 
revealed difficulty in rising from his motorized scooter with 
a history of falls.  The Board does acknowledge, without 
regard to the veteran's age, that the service-connected 
disabilities may interfere with his ability to find work, but 
would not necessarily preclude him from working in a 
sedentary job performing clerical functions (i.e., ordering 
clothes, performing book work).  The veteran's hearing loss 
is compensated by hearing aids, and he has not been shown to 
be unable to hear ordinary conversation, as when responding 
to questions on VA examination.  Such considerations when 
viewed in conjunction with the June 2005 employability 
assessment demonstrate that the above limitations experienced 
by the veteran do not allow for a grant of TDIU.  It is 
significant to note that the degree of the veteran's overall 
significant service-connected disability is contemplated in 
the veteran's disability evaluations, which combine to 80 
percent.  Such physical limitations, however, do not preclude 
gainful employment.  

In conclusion, the competent clinical evidence of record 
fails to show that the veteran is unable to secure or 
maintain substantially gainful employment as a result of his 
service-connected disabilities.  Thus, the preponderance of 
the evidence is against the claim and the benefit of the 
doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The claim is 
denied.  




ORDER

Entitlement to a total disability rating based on individual 
unemployability, due to service-connected disability, is 
denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


